Citation Nr: 0820440	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability, 
including as secondary to asbestos and mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  

In March 2006, the veteran testified in a hearing in front of 
the undersigned Veterans Law Judge in Washington, D.C.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Based on a motion presented during the hearing, this appeal 
has been advanced on the docket because of the veteran's 
advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

In April 2006, the Board affirmed the RO decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2007, the Court granted a Joint Motion for Remand and 
remanded the matter to the Board for readjudication 
consistent with the motion.  This appeal was remanded by the 
Board in November 2007 for additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that a lung 
disability was not incurred in service, related to a disease 
in service or caused by mustard gas or asbestos exposure in 
service. 


CONCLUSION OF LAW

A lung disorder was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March and April 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  A June 2005 letter was 
also sent to the veteran.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in June 2005.  This case was also sent 
to the Compensation and Pension Services manager assigned to 
chemical and biological issues to determine if the veteran 
was exposed to mustard gas.  The Board further finds that the 
RO complied with its November 2007 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran contends that his current lung disabilities are 
related to his exposure to mustard gas during basic training 
at Sheppard Field, Texas in early 1946, and asbestos used in 
the construction of barracks he lived in during service.  He 
alternatively claims that his current lung disabilities are 
directly related to his bout with bronchitis and atypical 
pneumonia in July 1946, and/or the spontaneous pneumothorax 
he experienced in October 1951.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

In this case, the veteran has current diagnoses of 
bronchitis, COPD and adenocarcinoma.  In August 1991, the 
veteran was diagnosed with chronic bronchitis by a private 
physician.  In March 1995, a private computed tomography (CT) 
of the chest revealed a diagnosis of bronchogenic carcinoma, 
non-calcified granuloma, or pulmonary hamartoma.  In March 
1995, the veteran was diagnosed with acute bronchitis and 
chronic obstructive pulmonary disease (COPD).  In April 1998, 
the assessment was lung mass, COPD and bronchitis.  Private 
hospital records from June 2005 reflect that the veteran 
underwent a left lower lobectomy as a result of mucinous 
adenocarcinoma.  

The Board notes that cancer of the lung, COPD, and bronchitis 
are disabilities for which presumptive service connection is 
available under 38 C.F.R. § 3.316 (2007), assuming there is 
evidence of full-body exposure to nitrogen or sulfur mustard 
during service.  The evidence is against a finding of the 
necessary exposure required under the applicable regulation.  
Specifically, in January 2008, the RO confirmed with the 
manager of chemical and biological issues at the Central 
Office of Compensation and Pension Services that there was no 
record of any exposure to mustard gas by the veteran in 
service.  While the veteran is no doubt sincere in his belief 
that mustard gas was used during his basic training, the 
evidence of record does not confirm exposure.  Thus, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran was subjected to full-body 
exposure to mustard gas during service, and that therefore, 
presumptive entitlement to service connection for bronchitis, 
residuals of adenocarcinoma, and/or COPD is not warranted.  
See 38 C.F.R. § 3.316.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or not: 
(1) service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (h).

The service medical records reflect no relevant findings or 
complaints at the veteran's entrance examination in January 
1946.  The veteran's lungs were clinically evaluated as 
normal and x-rays of the veteran's chest were normal.  
Service hospital records from July 1946 reflect that the 
veteran was admitted with possible very early atypical 
pneumonia.  X-ray findings suggested nonspecific bronchitis 
or mild atypical pneumonia.  Ten days after admission, the 
veteran's chest was clear.  An examination in January 1949 
indicated that the veteran's lungs were normal.  

Service hospital records from October 1951 diagnosed the 
veteran with spontaneous pneumothorax and 90 percent right 
lung collapse.  In November 1951, the veteran has a small 
apical pheumothorax on the right lung and the lung went from 
50 percent to 90 percent re-expansion.  In a December 1951 x-
ray, both lung fields were clear and there was a complete re-
expansion of the right lung and no trace of pneumothorax.  
The treatment records indicated spontaneous pneumothorax, 
recovered.  

The separation examination in October 1952 showed a history 
of collapsed right lung in November 1951.  It was also noted 
that the veteran had been hospitalized for three weeks for 
this condition.  The veteran complained of occasional 
discomfort when lying on the right side.  A physical 
examination of the lungs and chest were normal.  

As there is medical evidence of an in-service occurrence of a 
disease, the remaining question is whether there is medical 
evidence of a nexus between the in-service disease and the 
current disability.  The Board notes that for direct service 
connection for his lung disability and for service connection 
for asbestosis exposure, there must be medical evidence 
linking his current disability to service.  The Board finds 
that the evidence of record does not support a finding that 
the veteran's bronchitis, adenocarcinoma or COPD is linked to 
active service.

In a letter dated in October 2003, a private physician 
reviewed the veteran's chart and history and opined that if 
the attending pulmonologist in 1995, was of the opinion that 
the veteran had significant COPD or emphysematous changes 
within the lungs, it may be that it related back to the 
pneumothorax in 1951 which was exacerbated by the pulmonary 
resection in 1995.  The physician further commented that 
although he had no historical record that any exposure to 
asbestos or mustard gas could be related, he believed that 
the veteran quite sincerely believed that he was exposed to 
mustard gas, even though there may not be evidence to support 
this claim, which made the appeal for disability that much 
more appropriate.

In a June 2005 VA Compensation and Pension Examination, the 
examiner reviewed the veteran's claims file for the purpose 
of rendering an opinion regarding the etiology of the 
respiratory disability.  The examiner noted the service 
medical record evidence, which included negative findings at 
the time of separation in October 1952.  The examiner further 
noted post-service treatment for respiratory disability, 
beginning in 1995.  Based on the veteran's claims file, the 
examiner opined that the veteran's current respiratory 
disability was not due to the episode of atypical pneumonia 
nor the episode of spontaneous pneumothorax documented in the 
service medical records.  The examiner also reviewed the 
medical literature and the risk factors for spontaneous 
pneumothorax.  The examiner indicated that spontaneous 
pneumothorax was not a risk factor for subsequent lung 
cancer, but that smoking was a risk factor for lung cancer 
and the veteran had an 80 pack year smoking history.  
Therefore, it was the examiner's conclusion that the 
veteran's current respiratory disability was less likely than 
not manifested due to his military service.

Regarding asbestos exposure, although the veteran has claimed 
exposure to asbestos based on the assertion that all of the 
barracks the veteran lived in during service were constructed 
with asbestos materials, the record reflects that the service 
department was also asked for records documenting the 
veteran's exposure to asbestos, and no such documents were 
located.  The Board would also note that the veteran has not 
provided any evidence to support his assertion that asbestos 
was used in all the barracks that he occupied or if so, was 
used to such a degree or fashion that it would have any 
causative effect.

However, even if there were evidence of exposure to asbestos 
in service, it would still be necessary for medical opinion 
evidence to link the current respiratory disability to such 
exposure or otherwise link the current disability to service.  
Although the veteran has relied significantly on the 
statements of the private physician in October 2003, the 
Board finds those statements to be equivocal and therefore of 
minimal probative value.  Service connection may not be based 
on possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim); 
Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  

In contrast, the Board finds that the June 2005 VA opinion is 
probative.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The VA examiner reviewed the claims folder, and unequivocally 
opined that the veteran's current respiratory disability was 
not due to the episode of atypical pneumonia nor the episode 
of spontaneous pneumothorax documented in the service medical 
records.  The examiner also provided medical literature 
evidence in support of his opinion that included findings 
that supported the veteran's smoking as a causative factor 
for spontaneous pneumothorax and noted that spontaneous 
pneumothorax was not a risk factor for subsequent lung 
cancer.  Consequently, as this opinion definitively finds no 
relationship between current respiratory disability and 
service, and gives various bases for this conclusion, the 
Board finds that it is entitled to greater evidentiary 
weight.  

The Board has considered the veteran's statements linking the 
current respiratory disability to service, including his 
testimony at the hearing before the Board in March 2006.  The 
veteran described the lung problems he had during service, 
his belief that he was exposed to mustard gas during basic 
training, and his opinion that his current disability was 
related to active service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to a service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Additionally, the veteran has not 
submitted any additional medical opinions to contradict the 
opinion of the June 2005 VA examiner.  

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a lung disorder as secondary to 
asbestos and mustard gas exposure.


ORDER

Service connection for a lung disability, including as 
secondary to asbestos and mustard gas exposure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


